Strouse, P. J., and Lloyd, J.,
From the decision of the ilary board fixing their salaries, Edward J. Meehan, Deputy Prothonotary, dward J. Brennan and Miss Florence Reimensnyder, clerics, have filed sep-appeals, which will be disposed of in this opinion.
In the month of January, 1926, the Commissioners and Controller of North-berland County met with Miss Mary Y. Reimensnyder, Prothonotary, in mformity with the 7th section of the Act of July 11, 1923, P. L. 1054, for Le purpose of fixing the number of clerks and the salaries of persons ^pointed to positions in the prothonotary’s office.
The minutes of the salary board, thus constituted, are as follows:

“Prothonotary’s Office.

“Prothonotary Miss Mary Reimensnyder appeared before the Salary Board >r the transaction of business relative to the Prothonotary’s Office, but no tion was taken owing to the unavoidable absence of J. A. Welsh, Solicitor r the County Commissioners.
I “On motion of Kline, seconded by O’Gara, the Salary Board adjourned to eet Friday, January 8, 1926.”

“Prothonotary’s Office.

“Friday, January 8, 1926.
“Prothonotary Miss Mary Reimensnyder appeared before the Salary Board id announced the appointment of one deputy, Edward Meehan, and two irks, Edward Brennan and Miss Florence Reimensnyder.
“Mr. Kline offered the motion, seconded by Mr. O’Gara, that the number of lployees for the Prothonotary’s Office shall be one deputy and two clerks, íe vote on the motion resulted as follows: For the motion, Kline, O’Gara, earner, Reimensnyder; total, 4. Against the motion, none. Motion carried.
*690“Mr. Kline offered the motion, seconded by Mr. O’Gara, that the salarie of the employees of the Prothonotary's Office be fixed as follows: Deputj $2700 per year; one clerk, $2100 per year; one clerk, $2100 per year.
“The vote on the motion resulted as follows: For the motion, Kline, O’Gars Kramer; total, 3. Against the motion, Reimensnyder; total, 1. Motio carried.”
Upon the hearing, testimony was taken which showed that, prior to th Salary Act’s going into effect in this county, the deputy prothonotary wa paid $3000 per annum and the two clerks $2400 each per annum. The dec sion of the salary board reduced the salaries of the deputy prothonotary 1 $2700 per annum and of the clerks to $2100 each per annum.
It is the contention of the appellants that the action of the salary boai in reducing the salaries was against the protests of the prothonotary ar was an arbitrary action on the part of the board, taken without regard ■ the responsibility, the duties and the services rendered by these appointees i caring for the business of the prothonotary and the clerk of the courts; th: there was no preliminary inquiry into the volume of business of the office, tl hours of duty, nor the extent of the service of each of these appointees.
Upon the argument, it was the contention of the salary board that tl compensation as fixed is fair and adequate for the service rendered by tl appellants; that such salaries compare favorably with the salaries paid other counties of the same class for similar services, and that should t court sustain these appeals, it would in effect substitute its judgment for th of the board.
The testimony discloses in considerable detail the services rendered by ea of the appellants, the increase in the volume of business during the past yei the salaries heretofore paid for such services, but is absolutely silent as what prompted the action, unless it could be inferred that the action w based upon the salaries paid deputies and clerks in the other offices of tl county, or the salaries paid deputies and clerks in other counties in the St» of the same class. I
If either of the latter suggestions brought about the reduction, then thaj was an abuse of discretion. The salaries of those similarly employed in otll counties of the same class cannot be controlling, for it is common knowlecB that there is a vast difference in the volume of business and, therefore, fl service to be rendered in counties of the same class. Such consideration afl leaves out of the question the fact that wages which are fair in one local! may be entirely inadequate in another. Then, again, the salaries paid to ¶ deputies and clerks in the other offices in the county cannot be taken as ■ criterion by which the salary is to be measured for the deputy and clerks! the office of the prothonotary and clerk of the courts. As the evidence she! and the court well knows, there is little routine work in caring for the bi! ness of the prothonotary and clerk of the courts. Instruments and papers I filed and excerpts taken therefrom by clerks are written into the dockets! make a completed record. The care of properly filing such documents to I proper place and the duty to see that these papers are not lost or surred tiously removed, in view of the fact that attorneys and others are entitlecd see and examine such instruments, involve a great deal of work and respod bility not to be found in any other office in the county. The responsibilitjB the office requires that the prothonotary appoint persons trained in the wfl who are willing to devote more than the prescribed number of hours per d for the care of the business of each day. The lawyers, the prothonotary d the courts have knowledge that a great many of the instruments filed nd *691be entered and indexed upon the day received, and in a county with a business as extensive as that of Northumberland County, the business frequently requires that the employees complete their work after the usual hours.
These facts, when considered in connection with the uncontradicted testimony that within the past year the business of this office has increased 20 per cent., are facts which should have been considered by the salary board in fixing the salaries of these appellants. These are the facts which the legislature contemplated should be considered in determining salaries. The minutes of the board as well as the evidence contain no reference to the consideration of these matters by the salary board. The inference is irresistible that the endeavor was to make the salaries of the deputies and clerks in the prothonotary’s office correspond with those in the other offices of the county, or, regardless of the volume of business, to make the salaries compare with those of other counties of the same class. Neither of these considerations should have been made the basis of the action of the board. By this we do not wish to be understood as saying that there is not the same degree of capability and efficiency in the employees in the other county offices, for that is not the fact; but we do stress the fact that the character and nature of the services required of the employees of the prothonotary’s office are different and involve different responsibilities, and that the salaries of each office should be based upon the services and duties required in the office under consideration.
If it were not for the fact that these appeals involve the question of the reduction of salaries heretofore existing, we might reach a different conclusion, but, in the absence of a valid reason for the reduction of salaries, and in view of the evident basis upon which the salary board reached its conclusion, we are of the opinion that the reduction is unfair to the appellants and that each of the three appeals must be sustained.
And now, to wit, April 4, 1927, the appeal of Edward J. Meehan is sustained and his salary is fixed at $3000 per annum from Jan. 1, 1926.
From C. M. Clement, Sunbury, Pa.